internal_revenue_service department of the treasury number release date index number washington dc person to contact telephone number refer reply to cc psi b01-plr-116127-00 date date legend x y state country year date this responds to a letter dated date and subsequent correspondence submitted on behalf of x requesting a determination concerning the eligibility of x to treat y its wholly owned subsidiary as a qualified_subchapter_s_subsidiary qsub pursuant to sec_1361 facts x is a privately held state corporation y a country corporation is a wholly owned subsidiary of x x represents that y is maintained as a separate corporation solely for the purpose of complying with the laws of country with respect to title and licensing requirements to operate in country further x represents that in year x elected under sec_1504 to treat y as a u s domestic_corporation for u s federal_income_tax purposes x has filed consolidated income_tax returns for x and y since year x intends to file an election under sec_1362 to be treated as an s_corporation effective date in addition x intends to elect to treat y as a qsub pursuant to sec_1361 effective the same date x represents that x is eligible to elect to be treated as an s_corporation law and analysis sec_1361 defines an s_corporation as a small_business_corporation for which an election under sec_1362 is in effect sec_1361 defines small_business_corporation as a domestic_corporation that is not an ineligible_corporation and plr-116127-00 that does not a have more than shareholders b have as a shareholder a person other than an estate other than a_trust described in sec_1361 and other than an organization described in c who is not an individual c have a nonresident_alien as a shareholder and d have more than one class of stock sec_1361 defines the term qualified_subchapter_s_subsidiary as a domestic_corporation which is not an ineligible_corporation as defined in sec_1361 if an s_corporation holds percent of the stock of the corporation and that s_corporation elects to treat the subsidiary as a qsub the qsub election is made by filing form_8869 see notice_2000_58 2000_47_irb_491 sec_1361 provides generally that a qsub shall not be treated as a separate corporation and that all assets liabilities and items of income deduction and credit of a qsub shall be treated as assets liabilities and such items of the s_corporation sec_1504 provides that in the case of a domestic_corporation owning or controlling directly or indirectly percent of the capital stock of a corporation organized under the laws of a contiguous foreign_country and maintained solely for the purpose of complying with the laws of such country as to title and operation of property such foreign_corporation may at the option of the_domestic_corporation be treated for purposes of this subtitle as a domestic_corporation conclusion based on the facts submitted and the representations made by x we conclude that x is eligible to elect to treat y as a qsub pursuant to sec_1361 except as specifically set forth above no opinion is expressed or implied as to the federal_income_tax consequences of the transaction described above under any other provision of the code the rulings contained in this letter are predicated upon the facts and representations submitted by the taxpayer and accompanied by a penalties of perjury statement executed by an appropriate party this office has not verified any of the materials submitted in support of the request for a ruling verification of the information representations and other data may be required as part of the audit process see section dollar_figure of revproc_2001_1 2001_1_irb_1 which discusses in greater detail the revocation or modification of ruling letters however when the criteria in section dollar_figure of revproc_2001_1 are satisfied a ruling is not revoked or modified retroactively except in rare or unusual circumstances further the above rulings are based upon x’s representation that the sec_1504 election made by x to treat y as a domestic_corporation is valid no opinion is expressed as to the validity of the sec_1504 election made by x to treat y as a domestic_corporation in addition no opinion is expressed concerning whether x is eligible to elect to be treated as an s_corporation for federal tax purposes plr-116127-00 this ruling is directed only to the taxpayer s requesting it sec_6110 of the code provides that it may not be used or cited as precedent in accordance with the power_of_attorney on file with this office a copy of this letter is being sent to your authorized representative s matthew lay sincerely assistant to the branch chief branch office of the associate chief_counsel passthroughs and special industries enclosures copy of this letter copy for sec_6110 purposes
